FILED
                             NOT FOR PUBLICATION                             JUN 22 2016

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


DEIDRA A. LINTZ,                                   No. 13-17315

                Plaintiff - Appellant,             D.C. No. 2:09-cv-01907-GEB-
                                                   KJN
 v.

MEGAN J. BRENNAN,* Postmaster                      MEMORANDUM**
General of the United States; UNITED
STATES POSTAL SERVICE,

                Defendants - Appellees.


                     Appeal from the United States District Court
                         for the Eastern District of California
                    Garland E. Burrell, Jr., District Judge, Presiding

                               Submitted June 14, 2016**

Before:         BEA, WATFORD, and FRIEDLAND, Circuit Judges.

      Deidra A. Lintz appeals pro se from the district court’s orders denying


          *
             Megan J. Brennan has been substituted for her predecessor, John E.
Potter, as Postmaster General, under Fed. R. App. P. 43(c)(2).
          **
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Lintz’s post-judgment motions in her employment discrimination action. We have

jurisdiction under 28 U.S.C. § 1291. We review for an abuse of discretion, Sch.

Dist. No. 1J Multnomah Cty., Or. v. ACandS, Inc., 5 F.3d 1255, 1262 (9th Cir.

1993), and we affirm.

      The district court did not abuse its discretion in denying Lintz’s motions for

reconsideration because Lintz failed to demonstrate any basis for relief. See

Garamendi v. Henin, 683 F.3d 1069, 1077-80 (9th Cir. 2012) (setting forth

standard of review and factors warranting reconsideration under Rule 60(a)); Sch.

Dist. No. 1J, 5 F.3d at 1262-63 (grounds for reconsideration under Fed. R. Civ. P.

59(e) and Fed. R. Civ. P. 60(b)).

      We do not consider Lintz’s contentions regarding the merits of the district

court’s original entry of summary judgment, or other prior rulings, because Lintz

failed timely to file a notice of appeal. See Fed. R. App. P. 4(a)(1)(B) (notice of

appeal must be filed within 60 days of judgment); Fed. R. App. P. 4(a)(4)(A)(iv),

(vi) (required timing for post-judgment tolling motions); Swimmer v. IRS, 811 F.2d
1343, 1344-45 (9th Cir. 1987) (second motion for reconsideration does not toll

time to appeal underlying judgment), abrogated on other grounds by Briones v.

Riviera Hotel & Casino, 116 F.3d 379 (9th Cir. 1997); Fiester v. Turner, 783 F.2d
1474, 1475 (9th Cir. 1986) (“An untimely motion for reconsideration does not


                                           2                                    13-17315
suspend the time to appeal from the judgment.”).

      We reject as unsupported by the record Lintz’s contentions that her “Rule 52

motion” was improperly docketed as a declaration, and that the district court erred

in denying her motions without a hearing.

      AFFIRMED.




                                          3                                   13-17315